Deen, Presiding Judge.
The appellant filed this direct appeal from the superior court’s dismissal of his petition for certiorari, in which he sought judicial re*742view of the denial of his application for disability benefits by the Board of Trustees of the City of Atlanta General Employees Pension Fund. The discretionary appeal procedures were required in this case under OCGA § 5-6-35 (a), and the appellant’s failure to follow those procedures results in the dismissal of this direct appeal. Crawford v. Goza, 168 Ga. App. 565 (310 SE2d 1) (1983).
Decided November 4, 1986.
E. B. Shaw, for appellant.
Marva Jones Brooks, David D. Blum, for appellees.

Appeal dismissed.


Benham and Beasley, JJ., concur.